

TRINET GROUP, INC.
RESTRICTED STOCK UNIT GRANT NOTICE
(2019 EQUITY INCENTIVE PLAN; PERFORMANCE AWARD)
TriNet Group, Inc. (the “Company”), pursuant to its 2019 Equity Incentive Plan
(the “Plan”), hereby awards to Participant a performance-based Restricted Stock
Unit Award in respect of the target and maximum number of restricted stock
units (“RSUs”) set forth below (the “Award”). The Award is subject to all of the
terms and conditions as set forth herein, including the vesting criteria set
forth on ATTACHMENT I hereto (the “Vesting Criteria”), and in the Plan, the
Restricted Stock Unit Award Agreement and the Restrictive Covenant Agreement,
all of which are attached hereto and incorporated herein in their entirety. 
Capitalized terms not otherwise defined herein will have the meanings set forth
in the Plan or the Restricted Stock Unit Award Agreement.  In the event of any
conflict between the terms in the Award and the Plan, the terms of the Plan will
control.
Participant:
 
Date of Grant:
 
Target Award:
 
Maximum Award:
200% of Target Award
Performance Period:
See ATTACHMENT I



Vesting Criteria: The Award will be eligible for vesting, contingent upon
attainment of both the performance and service conditions specified on the
attached ATTACHMENT I.
Issuance Schedule: The shares will be issued (to the extent any portion of the
Award is earned and becomes vested in accordance with the Vesting Criteria) in
accordance with the issuance schedule set forth in Section 6 of the Restricted
Stock Unit Award Agreement.
Additional Terms/Acknowledgements:  Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the
Restricted Stock Unit Award Agreement, the Restrictive Covenant Agreement and
the Plan.  Participant further acknowledges that as of the Date of Grant, this
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement,
the Restrictive Covenant Agreement and the Plan set forth the entire
understanding between Participant and the Company regarding this Award and
supersede all prior oral and written agreements, promises and/or representations
on that subject with the exception of (i) equity awards previously granted and
delivered to Participant, (ii) any compensation recovery policy that is adopted
by the Company or is otherwise required by applicable law or listing standards
applicable to the Company, and (iii) any written employment or severance
arrangement that would provide for vesting acceleration of the Award upon the
terms and conditions set forth therein.
By accepting the Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Restricted Stock Unit Award Agreement,
the Restrictive Covenant Agreement and the Plan and agrees to all of the terms
and conditions set forth in these documents. Furthermore, by accepting the
Award, Participant consents to receive such documents by electronic delivery and




--------------------------------------------------------------------------------




to participate in the Plan through an on-line or electronic system established
and maintained by the Company or another third party designated by the Company.




--------------------------------------------------------------------------------




ATTACHMENT I
VESTING CRITERIA
Performance Period
January 1, 2020 – December 31, 2020
Performance Criteria
The “Performance Criteria” for determining the Actual Award shall be based on
the Company’s results in the following areas for the Performance Period as shown
in the table below:
•
50% shall be based on the annual growth rate in the Company’s Net Service
Revenues, as reported in the Company’s audited financial statements (“Revenue
Growth Rate”).

•
50% shall be based on GAAP Earnings Per Share Growth Rate, as reported in the
Company’s audited financial statements (“GAAP EPS Growth Rate”).

•
However, should the Company acquire another entity through a merger or
acquisition, for the purposes of determining the Performance Criteria, the
Revenue Growth Rate and the GAAP EPS Growth Rate will be adjusted to exclude the
income and expenses of the acquired entity as well as direct merger expenses
incurred by the Company.

 
Threshold
Target
Maximum
Revenue Growth Rate
6%
10%
15%
GAAP EPS Growth Rate
4%
12%
20%



The “Performance Multiplier” shall be determined as follows for each of the
Performance Criteria, and then determining a total Performance Multiplier based
on the weighting of the Performance Criteria set forth above:
 
Achievement Level
 
Below Threshold
Threshold
Target
Maximum
Performance Multiplier
0%
50%
100%
200%



If the GAAP EPS Growth Rate achievement level falls below threshold, then the
Maximum Award shall be capped at the target achievement level for the Revenue
Growth Rate.
The Performance Multiplier for any Achievement Level which falls between any of
the amounts set forth in the table above shall be determined by linear
interpolation. For the avoidance of doubt, nothing greater than the Maximum
Award can be earned under the Award.




--------------------------------------------------------------------------------




Certain Definitions
•
“Actual Award” means the actual number of RSUs under the Award that are
determined to be earned for the Performance Period, determined in accordance
with, and subject further to the vesting requirements of, the rules under the
heading “Determination of Actual Award” below.

•
“Determination Date” means the date on which the Compensation Committee of the
Board of Directors of the Company (the “Committee”) certifies in writing the
Performance Multiplier and determines the Actual Award for the Performance
Period which shall in no event be later than the March 15 following the end of
the Performance Period.

•
“Performance Period” means January 1, 2020 through December 31, 2020.

Determination and Vesting of Actual Award
The Committee shall determine the Actual Award based on the Performance Criteria
set forth above for the Performance Period, which shall result in the
Participant earning an Actual Award reflecting a number of RSUs equal to the
total Performance Multiplier times the Target Award. The Committee’s
determination of the Actual Award shall be subject to its right to exercise
negative discretion.
The Actual Award will vest as follows: 50% on December 31, 2021, and 50% on
December 31, 2022, subject to Participant’s Continued Service through each such
date (the “Vesting Schedule”).
For the avoidance of doubt, no amounts in excess of the Actual Award shall be
eligible for vesting hereunder.
Example: Assume that (i) Participant is granted a Target Award of 30,000 RSUs,
and (ii) the Revenue Growth Rate for the Performance Period is met at 100% of
target, while the GAAP EPS Growth Rate exceeds the Maximum level. This means
that the total Performance Multiplier is (50% times 100%) + (50% times 200%), or
a total 150% Performance Multiplier. The Participant would earn (30,000 x 150%)
or 45,000 RSUs as the Actual Award, which will be eligible for vesting subject
to Participant’s Continued Service through the Vesting Schedule. Any amounts in
excess of the Actual Award would be forfeited immediately.
Treatment on Change in Control
In the event of a Change in Control (as defined in the TriNet Group, Inc.
Amended and Restated Executive Severance Benefit Plan or any amendment,
restatement or successor to such plan and any similar plan or agreement then in
effect and applicable to Participant (a “Change in Control Plan”)) prior to the
Determination Date, the Committee will provide, effective upon such Change in
Control, that the Actual Award shall be either (i) the Target Award or (ii) to
the extent the Performance Criteria are capable of measurement at such time, the
Committee may determine actual performance for either the originally scheduled
Performance Period or for a shortened




--------------------------------------------------------------------------------




Performance Period, as determined by the Committee in its sole discretion. Such
Actual Award shall remain subject to the Vesting Schedule; provided that, in the
event of a Change in Control Termination (as defined in the applicable Change in
Control Plan) within the applicable Change in Control Period (as defined in the
applicable Change in Control Plan), the Actual Award shall be eligible for
accelerated vesting in connection with or following such Change in Control to
the same extent as provided for any time-based equity award under the applicable
Change in Control Plan.














































--------------------------------------------------------------------------------






TRINET GROUP, INC.
2019 EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AWARD AGREEMENT


The Participant has been granted an Award (the “Award”) of Restricted Stock
Units (“RSUs”) pursuant to the TriNet Group, Inc. 2019 Equity Incentive Plan (as
it may be amended from time to time, the “Plan”), the Notice of Restricted Stock
Unit Award (the “Notice”) and this Restricted Stock Unit Award Agreement (this
“Agreement”), dated as of the Date of Grant set forth in the Grant Notice for
this Award (the “Grant Date”). Except as otherwise indicated, any capitalized
term used but not defined herein shall have the meaning ascribed to such term in
the Plan.
1.    Issuance of Shares. Each RSU shall represent the right to receive one
Share upon the vesting of such RSU, as determined in accordance with and subject
to the terms of this Agreement, the Plan and the Notice. The number of RSUs is
set forth in the Notice.
2.    Vesting Dates. Subject to Sections 3 and 4, the Award shall vest on the
dates set forth in the Notice.
3.    Termination of Service. Except as otherwise provided for in any
employment-related agreement between the Participant and the Company, upon a
Termination of Service, the Committee, in its sole discretion, shall determine
whether and to what extent any unvested RSUs may vest, settle, be paid or
forfeited; provided that in the event of a Termination of Service for Cause, the
Committee may determine whether and to what extent any vested RSUs may be
forfeited. Absent such exercise of discretion, in the event of the Participant’s
Termination of Service for any reason, any RSUs that are not vested as of the
date of such Termination of Service will be forfeited without payment of any
consideration to Participant.
4.    Change in Control. In the event of a Change in Control, the RSUs will be
treated in accordance with Section 12(b) of the Plan.
5.    Restrictive Covenants. As a condition precedent to the grant of the Award,
the Participant agrees to be subject to the restrictive covenants as set forth
in APPENDIX A (the “Restrictive Covenants Agreement”).
6.    Transfer of RSUs.
(a)    General Prohibition on Transfer. Except as may be permitted by the
Committee, neither the Award nor any right under the Award shall be pledged,
assignable, alienable, saleable or transferable by the Participant except as
provided in this Section 6. This provision shall not apply to any portion of the
Award that has been fully settled and shall not preclude forfeiture of any
portion of the Award in accordance with the terms herein.




--------------------------------------------------------------------------------




(b)    Death. The Award may be transferable by will or pursuant to the laws of
descent and distribution. In addition, upon receiving written permission from
the Board or its duly authorized designee, the Participant may, by delivering
written notice to the Company, in a form provided by or otherwise satisfactory
to the Company and any broker designated by the Company to effect transactions
under the Plan, designate a third party who, in the event of the Participant’s
death, will thereafter be entitled to receive any distribution of Common Stock
or other consideration to which the Participant was entitled at the time of the
Participant’s death pursuant to this Agreement. In the absence of such a
designation, the Participant’s executor or administrator of his or her estate
will be entitled to receive, on behalf of the Participant’s estate, such Common
Stock or other consideration.
(c)    Certain Trusts. Upon receiving written permission from the Board or its
duly authorized designee, the Participant may transfer the Award to a trust if
that Participant is considered to be the sole beneficial owner (determined under
Section 671 of the Internal Revenue Code (the “Code”) and applicable state law)
while the Award is held in the trust, provided that the Participant and the
trustee enter into transfer and other agreements required by the Company.
(d)    Domestic Relations Orders. Upon receiving written permission from the
Board or its duly authorized designee, and provided that the Participant and the
designated transferee enter into transfer and other agreements required by the
Company, the Participant may transfer the Award or the Participant’s right to
receive the distribution of Common Stock or other consideration thereunder,
pursuant to a domestic relations order that contains the information required by
the Company to effectuate the transfer. The Participant is encouraged to discuss
the proposed terms of any division of this Award with the Company prior to
finalizing the domestic relations order to help ensure the required information
is contained within the domestic relations order.
7.    Voting Rights. The Participant shall have no voting rights or any other
rights as a stockholder of the Company with respect to the RSUs unless and until
the Participant becomes the record owner of the Shares underlying the RSUs.
8.    Dividend Equivalents. Except as provided in the Notice, if a cash dividend
is declared on Shares during the period commencing on the Grant Date and ending
on the date on which the Shares underlying the RSUs are distributed to the
Participant pursuant to this Agreement, the Committee shall determine, in its
sole discretion, whether the Participant will be eligible to receive an amount
in cash (a “Dividend Equivalent”) equal to the dividend that the Participant
would have received had the Shares underlying the RSUs been held by the
Participant as of the time at which such dividend was declared. If applicable,
each Dividend Equivalent will be paid to the Participant in cash as soon as
reasonably practicable (and in no event later than 30 days) after the applicable
Vesting Date of the corresponding RSUs. For clarity, no Dividend Equivalent will
be paid with respect to any RSUs that are forfeited.
9.    Distribution of Shares.




--------------------------------------------------------------------------------




(a)    Subject to the provisions of this Agreement, upon the vesting of any of
the RSUs, the Company shall deliver to the Participant, as soon as reasonably
practicable (and in no event later than 30 days) after the applicable Vesting
Date, one Share for each such RSU. Upon the delivery of Shares, such Shares
shall be fully assignable, alienable, saleable and transferrable by the
Participant; provided that any such assignment, alienation, sale, transfer or
other alienation with respect to such Shares shall be in accordance with
applicable securities laws and any applicable Company policy.
(b)    Notwithstanding the foregoing, in the event that (i) the Participant is
subject to the Company’s policy permitting certain individuals to sell shares
only during certain “window” periods, in effect from time to time or the
Participant is otherwise prohibited from selling shares of the Company’s Common
Stock in the public market and any shares covered by the Award are scheduled to
be delivered on a day (the “Original Distribution Date”) that does not occur
during an open “window period” applicable to the Participant, as determined by
the Company in accordance with such policy, or does not occur on a date when the
Participant is otherwise permitted to sell shares of the Company’s Common Stock
on the open market, and (ii) the Company elects not to satisfy its obligations
for Tax-Related Items (as defined in Section 10(a) below) by withholding shares
from the Participant’s distribution, then such shares will not be delivered on
such Original Distribution Date and will instead be delivered on the first
business day of the next occurring open “window period” applicable to the
Participant pursuant to such policy (regardless of whether the Participant is
still providing continuous services at such time) or the next business day when
the Participant is not prohibited from selling shares of the Company’s Common
Stock in the open market, but in no event later than the fifteenth (15th) day of
the third calendar month of the calendar year following the calendar year in
which the shares of Common Stock originally became vested. The form of such
delivery (e.g., a stock certificate or electronic entry evidencing such shares)
will be determined by the Company. In all cases, the delivery of shares under
this Award is intended to comply with Treasury Regulation Section 1.409A-1(b)(4)
and will be construed and administered in such manner.
10.    Responsibility for Taxes.
(a)    The Participant acknowledges that, regardless of any action taken by the
Company or the Employer, the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to the Participant’s participation in the Plan and
legally applicable to the Participant (“Tax-Related Items”) is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Employer. The Participant further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including, but not limited to, the grant, vesting or settlement of the Award,
the subsequent sale of Shares acquired upon settlement of the Award and the
receipt of any dividends and/or Dividend Equivalents; and (ii) do not commit to
and are under no obligation to structure the terms of the grant or any aspect of
the Award to




--------------------------------------------------------------------------------




reduce or eliminate the Participant’s liability for Tax-Related Items or achieve
any particular tax result. Further, if the Participant is subject to Tax-Related
Items in more than one jurisdiction, the Participant acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Tax-Related Items in more than one jurisdiction.
(b)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all Tax-Related Items in the manner determined by the Company
and/or the Employer from time to time, which may include: (i) withholding from
the Participant’s wages or other cash compensation paid to the Participant by
the Company and/or the Employer; (ii) requiring the Participant to remit the
aggregate amount of such Tax-Related Items to the Company in full, in cash or by
check, bank draft or money order payable to the order of the Company or the
Employer; (iii) through a procedure whereby the Participant delivers irrevocable
instructions to a broker reasonably acceptable to the Committee to sell Shares
obtained upon settlement of the Award and to deliver promptly to the Company an
amount of the proceeds of such sale equal to the amount of the Tax-Related
Items; (iv) by a “net settlement” under which the Company reduces the number of
Shares issued on settlement of the Award by the number of Shares with an
aggregate fair market value that equals the amount of the Tax-Related Items
associated with such settlement; or (v) any other method of withholding
determined by the Company and permitted by applicable law.
(c)    The Participant acknowledges and agrees that, absent an affirmative
election otherwise, such Tax-Related Items shall be satisfied through “net
settlement” as set forth in Section 10(b)(iv).
(d)    Depending on the withholding method, the Company or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
number of Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, the Participant is deemed to have been
issued the full number of Shares subject to the settled Award, notwithstanding
that a number of the Shares are held back solely for the purpose of paying the
Tax-Related Items.
(e)    Finally, the Participant agrees to pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.




--------------------------------------------------------------------------------




11.    Not Salary, Pensionable Earnings or Base Pay. The Participant
acknowledges that the Award shall not be included in or deemed to be a part of
(a) salary, normal salary or other ordinary compensation, (b) any definition of
pensionable or other earnings (however defined) for the purpose of calculating
any benefits payable to or on behalf of the Participant under any pension,
retirement, termination or dismissal indemnity, severance benefit, retirement
indemnity or other benefit arrangement of the Company or any Affiliate
(including the Employer) or (c) any calculation of base pay or regular pay for
any purpose.
12.    Cancellation/Clawback. The Participant hereby acknowledges and agrees
that the Participant and the Award are subject to the terms and conditions of
Section 19 (Cancellation or “Clawback” of Awards) of the Plan.
13.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including the amendment provisions
thereof, and to such rules, regulations and interpretations relating to the Plan
as may be adopted by the Committee and as may be in effect from time to time.
The Plan is incorporated herein by reference. If and to the extent that this
Agreement conflicts or is inconsistent with the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly.
14.    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:
TriNet Group, Inc.
One Park Place
Suite 600
Dublin, CA 94568
Attention: Chief Legal Officer

If to the Participant, to the address of the Participant on file with the
Company.
15.    No Right to Continued Service. The grant of the Award shall not be
construed as giving the Participant the right to be retained in the employ of,
or to continue to provide services to, the Company or any Affiliate (including
the Employer).
16.    No Right to Future Awards. Any Award granted under the Plan shall be a
one-time Award that does not constitute a promise of future grants. The Company,
in its sole discretion, maintains the right to make available future grants
under the Plan.
17.    Restrictive Legends. The shares issued under the Award will be endorsed
with appropriate legends as determined by the Company.




--------------------------------------------------------------------------------




18.    Entire Agreement. This Agreement, the Plan, the Notice and any other
agreements, schedules, exhibits and other documents referred to herein or
therein constitute the entire agreement and understanding between the parties in
respect of the subject matter hereof and supersede all prior and contemporaneous
arrangements, agreements and understandings, both oral and written, whether in
term sheets, presentations or otherwise, between the parties with respect to the
subject matter hereof.
19.    Severability. If any provision of this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or this Agreement under any law deemed applicable by the
Board, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Board, materially altering the intent of this
Agreement, such provision shall be stricken as to such jurisdiction, and the
remainder of this Agreement shall remain in full force and effect.
20.    Amendment; Waiver. No amendment or modification of any provision of this
Agreement that has a material adverse effect on the Participant shall be
effective unless signed in writing by or on behalf of the Company and the
Participant; provided that the Company may amend or modify this Agreement
without the Participant’s consent in accordance with the provisions of the Plan
or as otherwise set forth in this Agreement. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition, whether of like or different nature. Any
amendment or modification of or to any provision of this Agreement, or any
waiver of any provision of this Agreement, shall be effective only in the
specific instance and for the specific purpose for which such amendment,
modification or waiver is made or given.
21.    Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
22.    Successors and Assigns; No Third-Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs, successors, legal representatives and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer on any Person other than the Company and the Participant, and their
respective heirs, successors, legal representatives and permitted assigns, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.
23.    No Advice Regarding Grant; Opportunity to Obtain Advice of Counsel. The
Company is not providing any tax, legal or financial advice, nor is the Company
making any recommendations regarding the Participant’s participation in the
Plan, or the Participant’s acquisition or sale of the underlying shares of
Common Stock. The Participant is hereby advised to consult with the
Participant’s own personal tax, financial and/or legal advisors regarding the
Tax-Related Items arising in connection with the Award. By accepting the Award,
the Participant acknowledges and agrees that he or she has done so or knowingly
and voluntarily declined to do so. The Participant acknowledges and agrees that
he or she has reviewed the Agreement, the Notice and the Plan in their entirety,
including any exhibits or other documents referred to herein




--------------------------------------------------------------------------------




or therein, and have had the opportunity to obtain the advice of counsel prior
to executing and accepting the Award, and fully understood the provisions of the
Award.
24.    Dispute Resolution. All controversies and claims arising out of or
relating to this Agreement, or the breach hereof, shall be settled by the
Company’s or the Employer’s mandatory dispute resolution procedures, if any, as
may be in effect from time to time with respect to matters arising out of or
relating to the Participant’s employment with the Company or the Employer.
25.    Governing Law; Venue. All matters arising out of or relating to this
Agreement and the transactions contemplated hereby, including its validity,
interpretation, construction, performance and enforcement, shall be governed by
and construed in accordance with the internal laws of the State of Delaware,
without giving effect to its principles of conflict of laws. Notwithstanding any
arbitration agreement that otherwise may exist between the Participant and the
Company, the Participant and the Company agree that, in the event of any dispute
arising under this Agreement, any such dispute is not subject to arbitration,
and the Participant and the Company instead hereby mutually confer exclusive
jurisdiction and venue for any dispute in any way related to this Agreement on
the state, provincial or federal court having original jurisdiction for the
location in which the Participant last worked for the Company, and the
Participant and the Company both agree not to bring any litigation in any way
related to this Agreement in any other court or forum.
26.    Imposition of other Requirements and Participant Undertaking. The Company
reserves the right to impose other requirements on the Participant’s
participation in the Plan, on the Award and on any Shares to be issued upon
settlement of the Award, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons. The Participant agrees to take
whatever additional action and execute whatever additional documents the Company
may deem necessary or advisable to accomplish the foregoing or to carry out or
give effect to any of the obligations or restrictions imposed on either the
Participant or the RSU pursuant to this Agreement.
27.    References. References herein to rights and obligations of the
Participant shall apply, where appropriate, to the Participant’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.


























--------------------------------------------------------------------------------
























EXHIBIT A
































































--------------------------------------------------------------------------------






















RESTRICTIVE COVENANT AGREEMENT


As a material condition to the grant of the Award provided for under the
Restricted Stock Unit Grant Notice and Restricted Stock Unit Award Agreement
(the “Award Agreement”) by and between the grant recipient (“Employee”) and
TriNet Group, Inc. (collectively with its Subsidiaries and Affiliates,
“TriNet”), Employee enters into and agrees to be bound by this Restrictive
Covenant Agreement (the “Agreement”), made by and between Employee and TriNet
effective as of the date Employee accepts the Award. Capitalized terms used and
not otherwise defined herein shall have the meanings ascribed to them in the
Restricted Stock Unit Grant Notice and Restricted Stock Unit Award Agreement or
the TriNet Group, Inc. 2019 Equity Incentive Plan.


SECTION 1.Confidential Information.
1.1    Non-Disclosure. Employee agrees that during and after employment with
TriNet, Employee will not (i) directly or indirectly disclose to any person or
entity, or use, except for the sole benefit of TriNet, any of TriNet’s
confidential or proprietary information or trade secrets (collectively, “Company
Information”) or (ii) publish or submit for publication, any article or book
relating to TriNet, its development projects, or other aspects of TriNet
business. By way of illustration and not limitation, Company Information shall
include TriNet’s trade secrets; research and development plans or projects; data
and reports; computer materials such as software programs, instructions, source
and object code, and printouts; products prospective products, inventions,
developments, and discoveries; data compilations, development databases;
business improvements; business plans (whether pursued or not); ideas; budgets;
unpublished financial statements; licenses; pricing strategy and cost data;
information regarding the skills and compensation of any employees, non-employee
directors or consultants of TriNet (other than Employee); the personally
identifying and protected health information of any employee, non-employee
director or consultant of TriNet (other than Employee), including worksite
employees of TriNet customers; lists of current and potential customers of
TriNet; information about customers’ purchasing history, pricing, preferences
and profitability; strategies, forecasts and other marketing information and
techniques; employment and recruiting strategies and processes; sales practices,
strategies, methods, forecasts, compensation plans, and other sales information;
investor information; and the identities of TriNet’s suppliers, vendors, and
contractors, and all information about those supplier, vendor and contractor
relationships such as contact person(s), pricing and other terms. The definition
of Company Information shall include both “know-how” (i.e., information about
what works well) and “negative know-how” (i.e., information about what does not
work well). Employee further acknowledges




--------------------------------------------------------------------------------




and agrees that all Company Information is confidential and proprietary and
shall remain the exclusive property of TriNet.


1.1.1
Wisconsin. If Employee last worked for TriNet in Wisconsin, the restrictions set
forth in Section 1.1 shall apply during Employee’s employment with TriNet and
for eighteen (18) months after Employee’s employment with TriNet ends.



1.2    Improper Use of Trade Secret Information. In furtherance of Employee’s
promises in this Section 1, Employee agrees that during Employee’s employment
and for a period of one year following termination of employment with TriNet,
Employee will not, for Employee’s own benefit or for the benefit of a competitor
of TriNet, use TriNet’s trade secrets, or use Employee’s knowledge of TriNet’s
trade secret customer information, directly or indirectly, to (i) identify
TriNet customers for solicitation; (ii) facilitate the solicitation of TriNet’s
customers; or (iii) otherwise compete unfairly with TriNet.


SECTION 2.Permitted Disclosures. Nothing in this Agreement limits Employee’s
ability to communicate directly with and provide information, including
documents, not otherwise protected from disclosure by any applicable law or
privilege, to the Securities and Exchange Commission (the “SEC”) or any other
federal, state or local governmental agency or commission or self-regulatory
organization regarding possible legal violations, without disclosure to TriNet. 
TriNet may not retaliate against Employee for any of these activities, and
nothing in the Agreement requires Employee to waive any monetary award or other
payment to which Employee might become entitled from the SEC or any other
government agency or self-regulatory organization as a result of such
communication. Employee understands that these restrictions on disclosure or use
of Company Information shall not limit in any way any right Employee may have to
disclose or use information, including but not limited to information about
unlawful acts in the workplace such as sexual harassment, pursuant to the
National Labor Relations Act or any other applicable federal, state, or local
law, including the right to communicate with co-workers for the purpose of
improving terms and conditions of employment. Moreover, nothing in this
Agreement prohibits Employee from notifying TriNet that Employee is going to
make a report or disclosure to law enforcement. Further, pursuant to the Defend
Trade Secrets Act of 2016, Employee shall not have criminal or civil liability
under any federal or state trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. In addition and without limiting the
preceding sentence, if Employee files a lawsuit for retaliation by TriNet for
reporting a suspected violation of law, Employee may disclose the trade secret
to Employee’s attorney and may use the trade secret information in the court
proceeding, if Employee (X) files any document containing the trade secret under
seal and (Y) does not disclose the trade secret, except pursuant to court order.
SECTION 3.Notice of Resignation. In the event Employee resigns Employee’s
employment with TriNet and is immediately prior to such resignation employed in
the TriNet Sales department in any position, or in any other part of TriNet with
a job code of Executive Director or above, excluding any “officers” of the
Company (as such term is defined by Section 16 of the




--------------------------------------------------------------------------------




Securities Exchange Act of 1934, as amended) to help effectuate and ensure an
orderly transition Employee shall provide TriNet with sixty (60) days’ notice of
Employee’s resignation from TriNet as more specifically set forth in
Sub-sections 3.1 through 3.4, below.
3.1. Sixty (60) Days’ Notice. Employee will provide sixty days’ notice of
Employee’s resignation in writing submitted to Employee’s direct supervisor and
the Human Resources Department via email to MYHR@trinet.com, and such written
notice shall include a disclosure of any new position or affiliation Employee
has accepted, intends to accept or is considering accepting upon expiration of
the Notice Period. (The first sixty (60) days following submission of a
resignation in compliance with this Agreement as outlined below shall be the
“Notice Period.”) Employee further agrees to give TriNet notice pursuant to this
Section 3 immediately upon communicating to any prospective new employer that
Employee has accepted or will be accepting an offer of employment with another
employer.
3.2.        Duties and Cooperation During Notice Period. During the Notice
Period Employee’s manager may ask Employee to take steps to help transition
responsibility for ongoing projects and/or other job duties. Employee agrees to
perform these duties and tasks, as Employee’s manager in his or her sole
discretion may direct, including without limitation any or all of the following:
(i) organize files and notes of any projects for transition; (ii) meet with
Employee’s managers or their designee to review files and other data to help
ensure that TriNet personnel are aware of and understand any files, projects or
other business related data; (iii) meet with Employee’s manager or his/her
designee to review the status of any projects, work, clients or personnel for
which Employee was assigned responsibility, in order to help ensure that
business needs may be seamlessly transitioned to and serviced by other TriNet
personnel; (iv) otherwise being available to TriNet, as requested by Employee’s
managers, to provide reasonable assistance to effectuate an orderly transition
of files, projects, data, client service or personnel responsibilities, and any
other job duties, prior to Employee’s last day of employment. The foregoing list
is neither intended to be an exhaustive list of the transition-related tasks
Employee may be required to perform, nor is it a promise that TriNet will have
Employee engage in any or all of the listed tasks. There may be times during the
Notice Period when TriNet is preparing for the transition in a way that does not
involve Employee’s active engagement, and as such TriNet at its sole discretion
may instruct Employee not to come into work or otherwise enter TriNet’s premises
on some or all days of the Notice Period.
3.3.    Conduct During Notice Period. During the Notice Period, Employee will be
a TriNet employee, will remain on TriNet’s payroll, will receive the same base
rate of pay, and will continue to be eligible for all employee benefits just as
in the period prior to Employee’s giving Notice of Resignation to TriNet.
Employee’s primary job duties during the Notice Period will involve assisting
TriNet to effectuate an orderly transition of duties to other TriNet personnel
as assigned by Employee’s manager. During the Notice Period, Employee shall: (i)
not discuss or communicate about Employee’s impending departure from TriNet with
clients or others who are not employees of TriNet unless authorized in writing
to do so by Employee’s manager; (ii) not take any TriNet data, records or
information off the premises of any TriNet office or facility; (iii) not
remotely access TriNet systems (Employee understands that such accessibility may
be terminated during the Notice Period); (iv) return to Employee’s TriNet
manager, within one business day of tendering Employee’s notice of resignation,
all files, data and information relating to TriNet clients or business which
Employee may have had off premises during the course of Employee’s employment;
(v) not use




--------------------------------------------------------------------------------




any social networking system or function to update any clients about Employee’s
employment status with TriNet and/or any impending change of such status; and
(vi) if Employee has had remote access to TriNet computer systems or if Employee
has ever used a non-TriNet issued computer or electronic device for work,
Employee will, upon TriNet’s request, make such personal computer(s) or other
electronic devices available to TriNet and/or its computer forensic experts for
imaging and searching to verify that all TriNet client data and any other
non-public information has been removed. Employee understands and agrees that a
core purpose of the Notice Period is to enable the orderly transition of files,
data and client responsibility to other TriNet employees, and accordingly
Employee understands and agrees that TriNet is free to and may elect to engage
in a variety of transition-related activities, including but not limited to
notifying clients of Employee’s intent to leave TriNet, informing clients of the
identity of other TriNet employees being assigned to service their accounts,
introducing the clients to other TriNet personnel, and/or holding meetings with
clients that may or may not include Employee, as Employee’s manager may elect.
Employee agrees and understands that during the Notice Period, Employee owes
TriNet an unmitigated duty of loyalty, and that Employee shall do nothing during
the Notice Period that Employee intends or reasonably expects to further
Employee’s personal interests or the interests of Employee’s new employer to the
actual or potential detriment of TriNet.
3.4.    At Will. Employee understands and agrees that nothing in this Agreement
changes Employee’s "at will" employment status, and that TriNet may end the
employment relationship at any time, with or without notice, for any reason or
no reason at all. Likewise, Employee is free to end the employment relationship
at any time, subject only to Employee’s obligation to provide notice in the
manner described herein. Without limitation of the foregoing, Employee
understands that TriNet retains the right in its absolute and sole discretion to
terminate Employee’s employment after receiving notice from Employee pursuant to
this Agreement, at which point Employee’s employment and the Notice Period will
come to an end (including any associated obligation by TriNet to continue
Employee’s salary and benefits during the Notice Period), but in no event shall
TriNet terminate Employee’s employment or the Notice Period sooner than two (2)
weeks after the date on which Employee gives notice of resignation pursuant to
Section 3 (provided, however, that TriNet retains the right as set forth above
to determine what duties, if any, will be performed, and/or whether and to what
extent Employee’s attendance may be required during such two-week period).


SECTION 4.Non-Solicitation.
4.1. Customer Non-Solicitation. Employee will not, directly or indirectly,
during employment with TriNet and for twelve (12) months following termination
or separation of such employment for any reason, solicit or attempt to solicit
any of TriNet’s customers or the business or patronage of such customers, either
for him/herself of on behalf of any other person, partnership, corporation, or
other entity. This restriction is limited to (a) customers Employee serviced,
solicited or interacted with at any time during the 24 months immediately
preceding termination of employment with TriNet; (b) customers serviced or
solicited by other TriNet employees whom Employee directly supervised during the
24 months immediately preceding termination of employment with TriNet; and (c)
customers about whom Employee had access to Confidential Information during the
24 months immediately preceding termination of employment with TriNet.






--------------------------------------------------------------------------------




4.1.1. California & North Dakota. Sub-section 4.1, above, does not apply if the
state in which Employee last worked for TriNet was California or North Dakota,
provided, however, that with respect to Notice of Resignation and
Non-Solicitation of customers Employee nevertheless is bound by the terms of
Sections 3 and 1.2 above.


4.1.2. Oklahoma. Section 4.1 does not apply if the state in which Employee last
worked for TriNet was Oklahoma, in which case Employee will not, during
employment with TriNet and for twelve (12) months following termination or
separation of employment for any reason, directly solicit TriNet’s Established
Customers or the business or patronage of such Established Customers either for
Employee’s own purposes or on behalf of any other person, partnership,
corporation, or other entity. The term “Established Customers” in this Section
4.1.2. means customers who were active customers of TriNet at the time of
termination of Employee’s employment with TriNet. This restriction on direct
solicitation of Established Customers is further limited to (a) Established
Customers that Employee serviced, solicited, or interacted with at any time
during the 24 months immediately preceding Employee’s termination of employment
with TriNet; and (b) Established Customers serviced or solicited by other TriNet
employees whom Employee supervised during the 24 months immediately preceding
Employee’s termination of employment with TriNet.


4.2. Employee Non-Solicitation. Employee will not, directly or indirectly,
during employment with TriNet and for twelve (12) months following termination
or separation of employment for any reason, solicit or recruit any TriNet
employee(s), non-employee director(s) or consultant(s) of TriNet to accept a
position with another company or entity, nor otherwise encourage or induce any
TriNet employee, non-employee director or consultant to terminate their
employment or affiliation with TriNet. This restriction applies only to (a)
employees Employee supervised at any time during the 24 months immediately
preceding termination of employment with TriNet, (b) employees with whom
Employee worked in the same office at any time during the 24 months immediately
preceding termination of employment with TriNet, and (c) employees with whom
Employee otherwise had material contact at any time during the 24 months
immediately preceding termination of employment with TriNet.


SECTION 5.Non-Competition. During Employee’s employment with TriNet, and for a
period of twelve (12) months immediately following termination or separation of
such employment for any reason, Employee will not, directly or indirectly,
perform on behalf of a competitor the same or similar job duties that Employee
performed in his/her last twelve (12) months of employment with TriNet. This
restriction will only apply in the geographic territory for which Employee had
responsibility in his/her last twelve (12) months of employment with TriNet.
Additionally, this restriction will only apply to the performance of job duties
competitive with a segment or business line of TriNet’s business in which
Employee worked in his/her last twelve (12) months of employment with TriNet.
Employee has the right to consult with Employee’s counsel prior to accepting
this Agreement.
5.1. California, Oklahoma, Nebraska, North Dakota. Section 5, above, does not
apply if the state in which Employee last worked for TriNet was California,
Oklahoma or North Dakota.






--------------------------------------------------------------------------------




5.2. Massachusetts. If Employee last worked for TriNet in Massachusetts, then
Employee hereby agrees that Employee’s acceptance of the Award identified in
this Agreement, and Employee’s enjoyment of the financial opportunities flowing
from such participation, provide Employee with a valuable investment opportunity
which constitutes other mutually agreed consideration supporting Employee’s
agreement to abide by the restrictions contained herein for purposes of
compliance with Massachusetts law relating to non-competition agreements.


5.3. Washington. If Employee last worked for TriNet in Washington and entered
this Agreement at the outset of Employee’s employment, then Employee hereby
acknowledges and agrees that Employee received written notice of the terms in
Section 5 prior to accepting the offer of employment with TriNet. If Employee
last worked for TriNet in Washington and entered this Agreement after the
commencement of employment, then Employee hereby agrees that Employee’s
acceptance of the Award identified in this Agreement, and Employee’s enjoyment
of the financial opportunities flowing from such participation, provide Employee
with a valuable investment opportunity which constitutes independent
consideration supporting Employee’s agreement to abide by the restrictions
contained herein for purposes of compliance with Washington law relating to
non-competition agreements.


5.4. Maine. If Employee last worked for TriNet in Maine and entered this
Agreement at the outset of Employee’s employment, then Employee hereby
acknowledges and agrees that Employee received written notice that TriNet
required acceptance of a non-compete agreement prior to accepting the offer of
employment with TriNet. If Employee last worked for TriNet in Maine, then
Employee acknowledges and agrees that Employee received a copy of this Agreement
at least three business days before Employee was required to sign the Agreement.


5.5. Oregon. If Employee last worked for TriNet in Oregon and entered this
Agreement at the outset of Employee’s employment, then Employee hereby
acknowledges and agrees that Employee received written notice at least two weeks
prior to Employee’s first day of employment that TriNet required acceptance of a
non-compete agreement as a condition of employment. If Employee last worked for
TriNet in Oregon and entered this Agreement after the commencement of
employment, then Employee hereby agrees that Employee’s acceptance of the Award
identified in this Agreement, and Employee’s enjoyment of the financial
opportunities flowing from such participation, provide Employee with a valuable
investment opportunity which constitutes a bona fide advancement of the Employee
by TriNet supporting Employee’s agreement to abide by the restrictions contained
herein for purposes of compliance with Oregon law relating to non-competition
agreements. Employee agrees that TriNet has a protectable interest based on
Employee’s access to confidential information and/or trade secrets.


SECTION 6.Reasonableness of Restrictions. Employee acknowledges and agrees that
compliance with the non-disclosure, non-solicitation, and non-competition
covenants above is both reasonable and necessary to protect TriNet’s legitimate
business interests, including its goodwill, its confidential business
information, its customer and employee relationships and investment therein, and
its reputation, and that Employee’s violation of these covenants is inconsistent
with TriNet’s provision of equity ownership incentive grants as contemplated by
the Award Agreement. Employee further acknowledges and agrees that Employee’s
post-employment competition, and/




--------------------------------------------------------------------------------




or Employee’s solicitation of TriNet customers during this limited period of
time, in violation of the non-competition and non-solicitation covenants above,
would be contrary to the purpose, goal, and intent of TriNet’s agreement to
provide Employee with the equity incentive award provided to Employee in the
Award Agreement, and that but for Employee’s consent to such post-employment
restrictions, the equity incentive award herein would not otherwise be awarded
to Employee. Employee further acknowledges that Employee’s participation in
equity ownership incentive grants is fully optional on the part of Employee, and
that Employee opts to participate fully understanding that the foregoing
covenants and restrictions would be conditions of such participation.
SECTION 7.Irreparable Harm/Injunctive Relief. Employee acknowledges and agrees
that any breach of Employee’s obligations under the Non-Disclosure, Notice of
Resignation, Non-Solicitation, and/or Non-Competition covenants above, as
applicable, will result in irreparable and continuing harm and injury to TriNet
for which there is no adequate remedy at law. Employee further agrees that in
the event Employee breaches the non-disclosure, non-solicitation, and/or
non-competition covenants, TriNet shall be entitled to seek and obtain
temporary, preliminary, and permanent injunctive relief to enforce the specific
terms of these covenants. Employee further agrees and consents that in any
action seeking temporary or preliminary injunctive relief to enforce any of the
foregoing restrictions, TriNet and Employee shall be entitled to engage in
expedited discovery in aid of proceedings seeking temporary and/or preliminary
injunctive relief, including expedited document production, interrogatories, and
depositions limited at the expedited stage to those topics that are relevant to
temporary and/or preliminary injunctive relief.
SECTION 8.Other Provisions. If any provision of this Agreement is found to be
invalid or unenforceable, the parties hereto agree that a court may modify,
alter or amend such provision to the extent necessary to make it enforceable. If
a court declines to modify, alter or amend the provision to make it enforceable,
then the remaining provisions of this Agreement shall remain in full force and
effect. This Agreement is assignable by TriNet and will be binding upon and
inure to the benefit of TriNet’s successors, assigns and affiliated entities.
Employee agrees that, should TriNet, or any subsidiary or unit of TriNet in
which Employee works, be acquired by, merge with, or otherwise combine with
another business entity, TriNet’s rights under this Agreement will be
automatically assigned to the surviving entity, and such entity will have all
rights to enforce this Agreement. Employee hereby consents to any such actual or
deemed automatic assignment. Notwithstanding the foregoing, Employee may not
assign this Agreement.
SECTION 9.Governing Law; Venue; Integration. The terms of this Agreement and any
disputes arising out of it shall be governed by, and construed in accordance
with, the laws of the state or province in which Employee was last employed by
TriNet, without giving effect to such state or province’s conflict of law
principles. Employee agrees and understands that such state or province’s laws
will govern as set forth herein regardless of whether Employee moves Employee’s
residence or place of employment to another state or location after termination
of employment with TriNet. Notwithstanding any arbitration agreement that
otherwise may exist between Employee and TriNet, Employee and TriNet agree that
in the event of any dispute arising under this Agreement, any such dispute is
not subject to arbitration, and Employee and TriNet instead hereby mutually
confer exclusive jurisdiction and venue for any dispute in any way related to
this Agreement on the state, provincial or federal court having original
jurisdiction for the location in which Employee last worked for TriNet, and
Employee and TriNet both agree not to bring any litigation in any way




--------------------------------------------------------------------------------




related to this Agreement in any other court or forum. This Agreement replaces
and supersedes any Restrictive Covenant Agreement contained in a prior
Restricted Stock Unit Grant Notice and Restricted Stock Unit Award Agreement
entered into by the parties. 


***


Employee understands and acknowledges that Employee has the right to consult
with Employee’s attorney to obtain legal counsel prior to making the choice to
accept this Agreement and the restrictions contained herein.
IN WITNESS WHEREOF, Employee accepts the obligations under this Agreement and
will be deemed to have accepted and signed this Agreement upon Employee’s
acceptance of the Restricted Stock Unit Grant Notice and Restricted Stock Unit
Award Agreement to which it is attached.




